          Case 1:18-cv-09936-LGS Document 83 Filed 02/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JANE DOE, LUKE LOE, RICHARD ROE, and MARY :
MOE, individually and on behalf of all others similarly                 :
situated,                                                               :
                                                                        :
                                         Plaintiffs,                    :
                                                                        : No. 1:18-cv-09936 (LGS)
                  v.                                                    :
                                                                        :
THE TRUMP CORPORATION, DONALD J. TRUMP, in :
his personal capacity, DONALD TRUMP, JR., ERIC                          :
TRUMP, and IVANKA TRUMP,                                                :
                                                                        :
                                         Defendants.                    :
                                                                        :
------------------------------------------------------------------------X

                                      NOTICE OF MOTION

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and

Affirmation of Cynthia Chen, together with its exhibits, Defendants The Trump Corporation,

Donald J. Trump, in his personal capacity, Donald Trump, Jr., Eric Trump, and Ivanka Trump

will move this Court, before the Honorable Lorna G. Schofield, United States District Judge for

the Southern District of New York, on a date and time to be set by the Court, for an order

(1) dismissing Counts One through Eight of the Amended Complaint pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure, for failure to state a claim upon which relief can be

granted; and (2) dismissing Counts Three through Eight of the Amended Complaint pursuant to

Rule 12(b)(1) of the Federal Rules of Civil Procedure, for lack of subject-matter jurisdiction

under 28 U.S.C. § 1332 and 28 U.S.C. § 1332(d)(2). The bases for the motion are set forth in the
        Case 1:18-cv-09936-LGS Document 83 Filed 02/21/19 Page 2 of 2



accompanying Memorandum of Law and Affirmation of Ms. Chen.



Dated: February 21, 2019
       New York, New York

                                             Respectfully submitted,

                                             SPEARS & IMES LLP

                                             /s/ Joanna C. Hendon
                                             Joanna C. Hendon
                                             Cynthia Chen
                                             Bradley Pollina

                                             SPEARS & IMES LLP
                                             51 Madison Avenue
                                             New York, New York 10010
                                             Tel: (212) 213-6996
                                             Fax: (212) 213-0849
                                             jhendon@spearsimes.com
                                             cchen@spearsimes.com
                                             bpollina@spearsimes.com

                                             Counsel for Defendants The Trump
                                             Corporation, Donald J. Trump, in his
                                             personal capacity, Donald Trump, Jr., Eric
                                             Trump, and Ivanka Trump




                                         2
